Name: Commission Regulation (EEC) No 762/83 of 29 March 1983 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 83 Official Journal of the European Communities No L 85/77 COMMISSION REGULATION (EEC) No 762/83 of 29 March 1983 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced Commission Regulation (EEC) No 486/80 (3), as amended by Regulation (EEC) No 2377/80 (4), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 3019/81 (2), and in particular Article 4 thereof, Whereas Article 4 (1 ) of Regulation (EEC) No 435/80 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 4 of HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 (1 ) of Regula ­ tion (EEC) No 435/80 shall, in respect of importations during the second quarter of 1983, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 55, 28 . 2. 1980, p. 4. 0 OJ No L 302, 23 . 10 . 1981 , p. 4. 0 OJ No L 56, 29. 2. 1980, p. 22. (4) OJ No L 241 , 13 . 9 . 1980, p. 5 . BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã  - A N N EX  A N N EX E  AL LE GA TO  BI JL A G E Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lta ri fs Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã  Ã ¿Ã ¹ Ã ½Ã ¿ Ã  Ã  Ã ±Ã  Ã ¼Ã ¿ Ã »Ã ¿ Ã ³Ã ¯ Ã ¿Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e Nr . va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr ./ 10 0 kg D eu ts ch la n d D M /1 00 kg Ã Ã » Ã »Ã ¬ Ã  Ã  Ã Ã  /1 00 Ã Ã ³ Ã  F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 3 91 2, 12 76 2, 17 25 3, 80 6 30 5, 33 54 3, 68 62 ,6 90 11 6 80 7 26 5, 09 56 ,5 37 02 .01 A ll a) 1 7 43 3, 11 1 44 8, 14 48 2, 22 11 98 0, 21 1 03 2, 99 11 9, 11 1 22 1 93 6 50 3, 68 10 7, 42 0 02 .01 A II a) 2 5 94 6, 40 1 15 8, 50 38 5, 78 9 58 4, 05 82 6, 39 95 ,2 88 17 7 54 7 40 2, 93 85 ,9 37 02 .01 A II a) 3 8 91 9, 68 1 73 7, 77 57 8, 66 14 37 6, 21 1 23 9, 60 14 2, 93 3 26 6 32 3 60 4, 40 12 8, 90 4 02 .01 A II a) 4 aa ) 11 28 8, 69 2 15 1, 84 65 9, 62 18 97 8, 12 1 64 5, 00 18 1, 69 0 33 9 03 6 71 1, 45 16 2, 30 9 02 .01 A II a) 4 bb ) 12 82 2, 63 2 47 4, 59 79 5, 77 21 05 5, 56 1 81 9, 79 20 5, 86 9 38 3 83 7 84 2, 34 18 4, 89 5 02 .01 A II b) 1 6 86 7, 45 1 33 5, 65 44 2, 04 11 10 6, 04 95 8, 03 11 0, 08 4 20 5 14 1 46 2, 78 99 ,2 06 02 .01 A H b) 2 5 49 3, 92 1 06 8, 53 35 3, 63 8 88 4, 87 76 6, 42 88 ,0 68 16 4 11 3 37 0, 22 79 ,3 65 02 .01 A II b) 3 8 58 4, 30 1 66 9, 57 55 2, 55 13 88 2, 50 1 19 7, 54 13 7, 60 6 25 6 4 2 6 57 8, 48 12 4, 00 7 02 .01 A II b) 4 aa ) 10 42 4, 81 1 98 5, 37 60 6, 38 17 55 5, 54 1 52 2, 00 16 7, 81 8 31 3 16 7 65 4, 99 14 9, 85 6 02 .01 A II b) 4 bb )1 1 8 58 4, 30 1 66 9, 57 55 2, 55 13 88 2, 50 1 19 7, 54 13 7, 60 6 25 6 42 6 57 8, 48 12 4, 00 7 02 .01 A II b) 4 bb )2 2 (1) 8 58 4, 30 1 66 9, 57 55 2, 55 13 88 2, 50 1 19 7, 54 13 7, 60 6 25 6 42 6 57 8, 48 12 4, 00 7 02 .01 A H b) 4 bb )3 3 11 89 5, 07 2 28 5, 17 72 2, 26 19 70 4, 27 1 70 4, 86 19 1, 15 2 35 6 50 5 76 9, 68 17 1, 33 8 02 .0 6 C Ia )1 11 28 8, 69 2 15 1, 84 65 9, 62 18 97 8, 12 1 64 5, 00 18 1, 69 0 33 9 03 6 71 1, 45 16 2, 30 9 02 .0 6 C Ia )2 12 86 7, 54 2 46 8, 00 77 5, 18 21 38 1, 36 1 85 0, 67 20 6, 84 7 38 5 82 0 82 8, 09 18 5, 27 6 16 .0 2 B III b) 1a a) 12 86 7, 54 2 46 8, 00 77 5, 18 21 38 1, 36 1 85 0, 67 20 6, 84 7 38 5 82 0 82 8, 09 18 5, 27 6 No L 85 / 78 Official Journal of the European Communities 31 . 3 83 (') He nf Ã ¸r se lu nd er de nn e un de rp os iti on er be tin ge ta f, at de rf rem lÃ ¦ gg es en lic en s, de ro pf yld er de be tin ge lse r, de re rf ast sat af de ko m pe ten te my nd igh ed er iD ee ur op Ã ¦i sk e FÃ ¦ lle ssk ab er . (') Di e Zu las su ng zu die se rT ari fst ell e ist ab hÃ ¤ ng ig vo n de rV or lag e ein er Be sc he in ig un g, die de n vo n de n zu stÃ ¤ nd ig en St ell en de rE ur op Ã ¤is ch en Ge m ein sc ha fte n fes tge se tzt en Vo rau sse tzu n ­ ge n en tsp ric ht . (') H Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹ Ã ¬Ã º Ã Ã ¹ Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã  Ã µÃ º Ã ´Ã ¹ Ã ´Ã ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯ Ã Ã ½ Ã ±Ã  Ã Ã  Ã ½. (1) En try un de r thi s su bh ea di ng is su bj ec t to th e pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by th e co m pe ten t au th or iti es of th e Eu ro pe an Co m m un iti es . (') L'a dm iss ion da ns ce tte so us -p os iti on est su bo rd on nÃ © eÃ la pr Ã ©s en tat ion d'u n ce rti fic at dÃ © liv rÃ © da ns les co nd iti on sp rÃ ©v ue sp ar les au tor itÃ © sc om pÃ © ten tes de sC om mu na utÃ © se ur op Ã ©e nn es . (') L'a mm iss ion e in qu es ta so tto vo ce Ã ¨ su bo rd ina ta all a pr es en taz ion e di un ce rti fic ato co nf or m em en te all e co nd izi on i sta bil ite da lle au tor itÃ co m pe ten ti de lle Co m un itÃ eu ro pe e. (') In de lin g on de rd ez e on de rv er de lin g is on de rw or pe n aa n de vo or wa ard e da te en ce rti fic aa tw or dt vo or ge leg d he tw elk is afg eg ev en on de rd e vo or wa ar de n en be pa lin ge n, va stg es tel d do or de be vo eg de au to rit eit en va n de Eu ro pe se G em ee ns ch ap pe n.